UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1650


VERA SHEPARD CHARLOT,

                Plaintiff – Appellant,

          v.

HONORABLE MICHAEL B. DONLEY, Secretary of the Air Force,

                Defendant – Appellee,

          and

TERRY ST. PETER; DAWN M. MOORE; CLAYTON D. LEISHMAN; UNITED
STATES OF AMERICA,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:11-cv-00579-MBS)


Submitted:   January 9, 2015                 Decided:   February 5, 2015


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vera Shepard Charlot, Appellant Pro Se. Terri Hearn Bailey,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Vera   Shepard     Charlot       appeals    the     district    court’s

orders accepting the recommendations of the magistrate judge and

granting summary judgment to Defendants in this action alleging

defamation and multiple violations of Title VII of the Civil

Rights Act of 1964, as amended.               We have reviewed the record and

find    no   reversible    error.     Accordingly,          we    affirm    for   the

reasons stated by the district court.                   Charlot v. Donley, No.

3:11-cv-00579-MBS (D.S.C. Mar. 29 & Sept. 30, 2013; Mar. 31,

2014).       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before   this    court    and   argument      would   not   aid     the   decisional

process.

                                                                            AFFIRMED




                                          3